Citation Nr: 9928316	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for defective hearing 
in the right ear.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1983.  


FINDINGS OF FACT

Based on the most recent Department of Veterans Affairs (VA) 
and private audiometric examinations, the veteran exhibits no 
greater than Level XIII hearing in his service-connected 
right ear; for rating purposes, the veteran's 
nonservice-connected left ear is considered to have Level I 
hearing.  


CONCLUSION OF LAW

A compensable evaluation for service-connected defective 
hearing in the right ear is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.655, 
4.85(f), 4.86(a) (effective June 10, 1999) and 4.85, 
Diagnostic Code 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a rating decision of April 1993, the Regional Office (RO) 
granted service connection and a noncompensable evaluation 
for defective hearing in the right ear, essentially on the 
basis that the veteran's right ear hearing loss was 
proximately due to and/or the result of a perforated eardrum 
during active military service.  


VA treatment records and examination reports covering the 
period from February 1993 to March 1996 show treatment during 
that time for various ear-related problems.  

On VA otologic examination in February 1993, the veteran 
complained of continued problems with his hearing, in 
particular, in the right ear.  Physical examination revealed 
markedly decreased hearing in the veteran's right ear.  The 
pertinent diagnosis was bilateral hearing loss, especially in 
the right ear, presumably secondary to rupture of the 
tympanic membranes by mortar rounds in 1979.  

In March 1994, an audiometric examination was conducted in 
conjunction with an otolaryngologic consultation.  That 
examination yielded responses characteristic of a nonorganic 
overlay of hearing loss on the right.  Intertest consistency 
was reported as "poor," and pure tone Stenger testing was 
positive.  

On VA audiometric evaluation in November 1994, the veteran 
complained of decreased hearing on the right since the time 
of an explosion in service.  Test results were consistent 
with a mild, primarily sensorineural hearing loss on the 
right, with good recognition of amplified speech.  Noted at 
the time of examination was that initial test results were 
highly inconsistent and indicative of nonorganicity.  

Private medical records covering the period from August to 
October 1996 show treatment during that time for various ear-
related problems.  On audiometric examination in late August 
1996, there was present a severe to profound hearing loss in 
the veteran's right ear.  It was noted at the time of 
evaluation that the veteran had been fitted with a hearing 
aid for his right ear, but had been unable to tolerate it 
"due to background noise" and problems with tinnitus.  

In April 1997, a VA audiometric examination for compensation 
purposes was accomplished.  At the time of that examination, 
the veteran complained of difficulty hearing following a 
mortar accident in 1979 or 1980.  Current complaints included 
a 

worsening of hearing.  Audiometric examination revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
70
70
75
80

It was noted at the time of examination that the veteran was 
15 minutes late, and inconsistent in his responses.  For 
these reasons, the hearing evaluation could not be completed.  
Additionally noted was that, at the time of examination, the 
veteran's hearing thresholds were "actually much better than 
those revealed during the test," and that such thresholds 
should not be used for adjudication purposes.  

In early August 1997, a private audiometric examination was 
undertaken for the purpose of an annual audiometric 
evaluation.  At the time of examination, the veteran 
complained of decreased hearing in his right ear.  
Audiometric evaluation revealed pure tone air conduction 
threshold levels, in decibels, as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
80
85
85
90

Speech discrimination ability in the veteran's right ear was 
56 percent with the left ear masked, and 72 percent with the 
left ear unmasked.  The pertinent diagnosis was severe to 
profound sensorineural hearing loss on the right.  

In February 1998, an additional VA audiometric examination 
for compensation purposes was accomplished.  At the time of 
that examination, the veteran complained of difficulty 
hearing, stating that he found it necessary to be close to 
other people in order to hear and understand them.  
Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  






HERTZ


1,000
2,000
3,000
4,000
RIGHT
60
55
75
60

Speech recognition ability in the veteran's right ear was 98 
percent.  It was noted at the time of examination that 
otoacoustic emission measures were consistent with near 
normal hearing in the veteran's right ear in the lower 
frequencies up to 2,000 Hertz.  There were no otoacoustic 
emissions from 3,000 to 8,000 Hertz on the right side.  
Otoacoustic emissions were felt to be consistent with a high 
frequency hearing loss of at least a moderate magnitude for 
the right ear.  Additionally noted was that speech 
recognition thresholds were not in agreement with pure tone 
thresholds, thereby constituting "invalid test results."  
Pure tone Stenger testing was positive for the right ear.  In 
the opinion of the examining audiologist, the audiologic test 
results were invalid, and should not be utilized for 
adjudication purposes.  

In early August 1998, an additional VA audiometric 
examination was accomplished.  At the time of evaluation, the 
veteran complained of "having to be close to someone before 
he could hear and understand them."  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
60
70
70
80

Speech recognition ability in the veteran's right ear was 92 
percent, and the pure tone average for the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz was 70 decibels.  It was noted 
at the time of examination that pure tone thresholds and the 
reported pure tone average were invalid.  The veteran's 
speech recognition threshold for the right ear was 40 
decibels.  In the opinion of the examiner, the reported pure 
tone thresholds in the veteran's right ear should be "more 
in line" with his 40 decibel speech recognition threshold.  
Additionally noted was that otoacoustic emissions were 
consistent with normal cochlear integrity for the right ear 
up to 2,000 Hertz.  It was the opinion of the examining 
audiologist that the veteran should show a mild to moderate 
high frequency sensorineural hearing loss for his right ear.  
In the past, the veteran had shown a positive Stenger test 
for the right ear.  On current testing, it was apparent that 
the veteran was prepared to respond appropriately for pure 
tone Stenger tests in his right ear.  Otoacoustic emissions 
provided a "very strong support" for a nonorganic or 
exaggerated hearing loss.  Auditory brainstem response 
testing was negative for otoneuropathy.  

In the opinion of the examiner, the veteran presented with a 
nonorganic or functional hearing loss.  Pure tone thresholds 
in the four frequency pure tone average were described as 
"invalid."  The veteran was therefore counseled to provide 
"better hearing thresholds," but such thresholds were not 
obtained.  Accordingly, it was suspected that the veteran's 
hearing was much better than indicated by pure tone 
thresholds.  

Analysis

The veteran in this case seeks an increased (which is to say, 
compensable) evaluation for his service-connected right ear 
hearing loss.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4 (1998).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is a primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels ranging from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  38 C.F.R. §§ 4.85(f), 
4.86(a) (effective June 10, 1999) and Part 4, Codes 6100 to 
6101 (effective prior to June 10, 1999), 6100 (effective June 
10, 1999).  

As may be gleaned from the above, new VA regulations 
regarding the evaluation of service-connected defective 
hearing became effective June 10, 1999, prior to the 
promulgation of a final decision on the veteran's claim for 
entitlement to an increased rating for defective hearing in 
the right ear.  64 Fed. Reg. 25202 (1999).  When a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version more favorable to an appellant 
applies unless Congress provided otherwise, or permitted the 
Secretary to do otherwise, and the Secretary does so.  
Marcoux v. Brown, 10 Vet. App. 30 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Inasmuch as there has 
been no indication as to which version of the regulations 
might be more favorable to the veteran, the Board of 
Veterans' Appeals (Board) will proceed with the adjudication 
of his claim utilizing the criteria in effect both before and 
after June 10, 1999.  

In that regard, the Board notes that the veteran has 
undergone a number of VA audiometric examinations for 
compensation purposes, none of which has been deemed either 
reliable or valid.  Even assuming, for the sake of argument, 
that the private audiometric examination conducted in August 
1997 was adequate for VA rating purposes, that examination 
yielded results (under either the "old" or "new" criteria) 
consistent with no more than Level XIII hearing in the 
veteran's service-connected right ear.  In any case, the 
veteran's nonservice-connected left ear would have been 
assigned a Level I designation, a procedure now codified at 
38 C.F.R. § 4.85(f) (effective June 10, 1999).  Under either 
scenario, the noncompensable evaluation in effect for the 
veteran's service-connected right ear is appropriate, and an 
increased rating is not warranted.  See 38 C.F.R. Part 4, 
Code 6100 (1998).  


ORDER

A compensable evaluation for defective hearing in the right 
ear is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

